Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2019

                                      No. 04-18-00913-CR

                           Tam-Monta Lamont Eugene HASTINGS,
                                        Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR8107
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
       Because the trial court’s certification in this appeal states that “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal”, we ordered appellant to file an
amended trial court certification showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).
We warned that if appellant did not do so, we would dismiss the appeal; we further suspended all
appellate deadlines pending further court order.

        On January 11, 2019, appellant filed a “Motion to Extend Time to File Appellant’s
Response to the Court’s December 14, 2018 Show Cause Order.” Counsel states he needs to
review the September 28, 2018 sentencing hearing before he can make a final determination as to
the basis, if any, for an amended certification. We GRANT appellant’s motion. In doing so, we
ORDER court reporter Ms. Jessica C. Butts to file the reporter’s record of the September 28,
2018 sentencing hearing no later than January 28, 2019. Appellant’s response to the December
14, 2018 show cause order is due 10 days from the date the reporter’s record referenced above is
filed.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court